— Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J.), rendered January 7, 2004. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the third degree and falsifying business records in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by vacating the sentences imposed on the two counts of falsifying business records in the first degree and as modified the judgment is affirmed, and the matter is remitted to Ontario County Court for resentencing on counts 30 and 31 of the indictment.
Memorandum: Defendant appeals from a judgment convicting him following a guilty plea of grand larceny in the third degree (Penal Law § 155.35) and two counts of falsifying business records in the first degree (§ 175.10). We reject defendant’s contention that the sentence is unduly harsh or severe. However, the sentence is illegal insofar as the terms of incarceration imposed on the two counts of falsifying business records are greater than allowed for class E felonies. A second felony offender convicted of a class E felony must be sentenced to a maximum term of between three and four years and a minimum period of one half of the maximum term imposed {see § 70.06 [3] [e]; [4] [b]). County Court sentenced defendant to concurrent terms of incarceration of 2V2 to 5 years. Although such a sentence could properly be imposed on the count of grand larceny in the third degree, a class D felony {see § 70.06 [3] [d]; [4] [b]), the sentences imposed on the two class E felonies are illegal. We therefore modify the judgment by vacating the sentences imposed on the two counts of falsifying business records, and we remit the matter to County Court for resentencing on those counts of the indictment (see People v Cunningham, 13 AD3d 1118, 1120 [2004]). Present — Pigott, Jr., P.J., Green, Gorski, Martoche and Hayes, JJ.